Opinion issued May 14, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00072-CV
                            ———————————
            IN THE INTEREST OF D. J. W., A CHILD, Appellant



                    On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Case No. 2016-03523J-A


                          MEMORANDUM OPINION

      Appellant is appealing from a final decree of termination of his parental rights,

signed on December 18, 2018. The notice of appeal was filed on January 23, 2019.

      A permanency hearing was held after the final order was signed, and on

January 10, 2019, the trial court signed an order regarding placement of the child

and set another permanency hearing on June 11, 2019. Appellant was represented
by counsel in the trial court and was appointed counsel on appeal. Appellant, B.W.,

filed a notice of appeal from the December 18, 2018 final decree on January 23,

2019.

        An appeal from a decree of termination is a priority appeal with accelerated

deadlines. See TEX. FAM. CODE § 109.002(a-1); In the Interest of K.A.F., 160 S.W.3d
923, 924–25 (Tex. 2005). The deadline for filing the notice of appeal in an

accelerated appeal is 20 days after the final decree is signed. See TEX. R. APP. P.

26.1(b). The court may extend the deadline for filing the notice of appeal if, within

15 days after the deadline for filing the notice of appeal, the appellant files the notice

of appeal and a motion for extension of time. See TEX. R. APP. P. 26.3. A motion for

extension is implied if the notice of appeal is filed late, but within the 15-day period

for filing the motion for extension. See Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).

        But appellant did not file his notice of appeal within 15 days after the deadline

for filing the notice of appeal. The notice of appeal was due on January 7, 2019.

Appellant filed his notice of appeal on January 23, 2019, sixteen days after the due

date. Although appellant filed a motion for extension of time to file the notice of

appeal on January 24, neither the motion nor the notice of appeal were filed within

the 15-day period after the notice of appeal was due and therefore, the motion is

untimely and does not extend the deadline. See TEX. R. APP. P. 26.3; Grabowski v.


                                            2
South Shore Prop. Mgmt., No. 01–13–00275–CV, 2013 WL 3247164, at *1 (Tex.

App.—Houston [1st Dist.] June 27, 2013, no pet.) (dismissing appeal because notice

of appeal and motion for extension were both untimely filed).

      Absent a timely-filed notice of appeal, this Court lacks jurisdiction over the

appeal. See K.A.F., 160 S.W.3d at 928. After receiving notice that this Court might

dismiss for lack of jurisdiction, appellant filed no response. See TEX. R. APP. P.

42.3(a).

      Because we lack jurisdiction over this appeal, we dismiss the appeal. See TEX.

R. APP. P. 43.2(f). Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                         3